ORDER

PER CURIAM
Mikus Farms, LP (Appellant) appeals the judgment of the Circuit Court of Warren County in favor of Backes & Toelke Agri Products, Inc. (Respondent). On appeal, Appellant argues that the trial court (1) abused its discretion by denying Appellant’s motion to amend the judgment and instead granted a new trial and (2) erred by denying Appellant’s motion to dismiss for lack of standing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).